Citation Nr: 0608990	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability manifested 
by tremors, palsy, and shaking.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to March 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2003, a statement of the case 
was issued in June 2003, and a substantive appeal was 
received in December 2003.  The veteran testified at a video 
conference before the Board in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2004 correspondence from the VA Medical Center 
(VAMC) in Minneapolis, Minnesota, to the veteran's 
congressional representative, it was indicated that the 
veteran sought treatment at the VAMC Minneapolis in the late 
1970's, however, the records had been retired to the Federal 
Records Storage Center in Chicago, Illinois.  These treatment 
records do not appear to be associated with the claims 
folder.  Thus, action must be taken to obtain treatment 
records from the Minneapolis VAMC, from January 1, 1970, to 
the present.  See 38 C.F.R. § 3.159(c)(2).  Additionally, the 
veteran testified in February 2006, that he sought treatment 
at the VA Medical Center in Madison, Wisconsin, approximately 
18 years prior.  The evidence of record contains VA 
outpatient treatment records from the Madison VAMC for the 
period beginning in September 1994, however, treatment 
records have not been associated with the claims folders 
prior to this date.  Therefore, action must also be taken to 
obtain treatment records from the Madison VAMC, from January 
1, 1980, to August 31, 1994.

In December 2002, the veteran underwent a VA examination.  
The examiner noted that the veteran developed tremors of both 
hands in 1961, tremors of both feet in 1970, and a head 
tremor in approximately 1992.  It is unclear whether this was 
based on a report by the veteran, or whether this information 
was documented in the veteran's medical records.  The veteran 
denied a family history of tremors.  The examiner, however, 
diagnosed "an essential tremor since youth that has probably 
gotten more severe as time has gone by, except that he does 
not have the leg tremor now."  The examiner, however, did 
not provide a rationale for such opinion, to include a 
rationale for the finding that his tremors initially 
manifested in his "youth," nor did he provide an opinion as 
to whether it is at least as likely as not that any current 
tremors are etiologically related to any tremors sustained in 
service.  In this regard, the examiner did not address the 
tremors experienced by the veteran during service, as 
reflected in the February 1961 report of the Board of Medical 
Survey.  Under the circumstances, the Board must view the VA 
opinion as inadequate to allow for informed appellate review 
of the issue on appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and in light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain treatment 
records from the VAMC in Minneapolis for 
the period January 1, 1970, to the 
present, and the VAMC in Madison, for the 
period January 1, 1980, to August 31, 
1994.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran should be scheduled for 
a VA neurological examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated 
special tests or studies should be 
accomplished.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

     a)  What is the nature of the 
veteran's tremors?  Can the veteran's 
tremors be attributed to a known 
clinical diagnosis?  

     b)  If so, is it at least as 
likely as not (a 50% percent or higher 
degree of disability) that such 
diagnosed tremor disability is causally 
related to symptomatology noted during 
the veteran's active duty service?

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


